Petition for certiorari by Bob Jones to review the judgment of affirmance entered by the Court of Appeals on the appeal styled Jones v. State, 96 So. 721. The only question meriting consideration here is whether the unanimous decision of this court in Banks v. State, 207 Ala. 179, 93 So. 293, should be retracted. For the conclusive reasons and upon the sound authorities therein set forth and noted, no rational doubt, under the Constitution and laws of Alabama, of the correctness of the decision in the Banks Case, supra, exists; and, hence, upon the authority of Banks v. State, 207 Ala. 179,93 So. 293, this court denies the petition for the writ.
Writ denied.
All the Justices concur.